SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1163
CA 11-01904
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF THE APPLICATION OF MAUREEN
BOSCO, ACTING EXECUTIVE DIRECTOR OF CENTRAL
NEW YORK PSYCHIATRIC CENTER,
PETITIONER-RESPONDENT,                            MEMORANDUM AND ORDER
FOR AN ORDER AUTHORIZING THE INVOLUNTARY
TREATMENT OF QUINTON F., A PATIENT AT
CENTRAL NEW YORK PSYCHIATRIC CENTER,
RESPONDENT-APPELLANT.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(CRAIG P. SCHLANGER OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Samuel
D. Hester, J.), entered August 9, 2011. The order granted the
application of petitioner seeking authorization to administer
medication to respondent over his objection.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent appeals from an order granting the
application of petitioner seeking authorization to administer
medication to respondent over his objection. The order has since
expired, rendering this appeal moot (see Matter of Bosco v Michael N.,
93 AD3d 1207, 1207; Matter of Rene L., 27 AD3d 1136, 1136-1137), and
this case does not fall within the exception to the mootness doctrine
(see Matter of McGrath, 245 AD2d 1081, 1082; see generally Matter of
Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:    November 16, 2012                   Frances E. Cafarell
                                                Clerk of the Court